ORDER AND STAY
NEESE, Senior District Judge.
On November 12,1987 the defendant National Mortgage Company gave notice of an appeal from an order of the Bankruptcy Court entered October 28, 1987, granting the trustee’s motion for summary judgment. Since that date, such defendant has failed to file a brief as required by Rule 8009, Bankruptcy Rules.*
Therefore, pursuant to Rule 17, Local Rules of this Court, this appeal hereby is DISMISSED. Such order of dismissal hereby is STAYED for a period of 10 days in which the defendant may show any cause why this appeal should not stand dismissed.

 "The appellant shall serve and file his brief within 15 days after entry of the appeal on the docket pursuant to Rule 8007.” Rule 8009(a)(1), Bankruptcy Rules.